Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 12, 13, 18 and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US Pub. 2013/0179753) in view of Smith et al. (US Pub. 2006/0155920).
Regarding independent claims 1, 12 and 18, Flynn discloses a memory controller for controlling a memory device, which includes two or more planes each including a plurality of memory blocks, which are capable of being simultaneously operated, wherein each of two or more memory blocks in different planes, among the two or more planes, stores a plurality of data chunks, the memory controller comprising: 
a data map generator configured to generate a data map indicating locations of stored valid data chunks, among the plurality of data chunks (Fig.6J, Fig.6L, Fig.6K and [0180]: The adaptive storage module 113 may be configured to read the data packets 810A, 810B, and 810C in a single read operation on the array 115, which may comprise providing different addressing information to different sets of columns 118.); 
a read sequence determinator configured to determine a read sequence in which the valid data chunks are to be read based on the data map (Fig.6J, Fig.6L, Fig.6K and [0182]: The read sequence module 663 may be configured to determine which portions of the buffer 251 comprise valid data (based on the logical-to-physical translation information, OOS metadata, and so on), and may reorder and/or mask the contents of the read buffer 251 to generate a sequence of ECC codewords 620 comprising the requested data.); and 
a command input controller configured to provide a read command for the valid data chunks to the memory device based on the read sequence (Fig.6J, Fig.6L, Fig.6K and [0182]: The read sequence module 663 may be further configured to order the data structures in accordance with an order of the request requests within, inter alia, the request buffer 136.).
However, Flynn do not specifically teach a data map generator configured to generate a data map that indicates locations of stored valid data chunks, among the plurality of data chunks using page offsets.
Smith teaches a data map generator configured to generate a data map that indicates locations of stored valid data chunks, among the plurality of data chunks using page offsets (In applicant’s specification [0056], each page offset may be a page number indicating the corresponding page, among pages included in a memory block.  Therefore examiner reads the claim limitation as “a using page numbers”.  Smith clearly teaches the limitation in Fig.10A, 10B & 10C and [0111]: FIG. 10B shows an active block 1010 after the second garbage collection operation relocates data from the previous active block 1000. Sectors X+4 to X+7 are consolidated into a single page (page 1) of active block 1010. Subsequently, more sectors may be received and may be stored in active block 1010. If such sectors are received in the form of single sectors, a single sector may be stored in a page as before.).
Even if Flynn does not specifically teach a command input controller configured to provide a read command for the valid data chunks to the memory device based on the read sequence, 
However, Smith clearly teaches a command input controller configured to provide a read command for the valid data chunks to the memory device based on the read sequence (Fig.10A, 10B & 10C and  [0110]: Subsequent to programming of page 0, sector X+4 is received and is stored as sector 0 of page 1 of active block 1000. Then, sectors X+5, X+6 and X+7 are individually received and stored in pages 2, 3 and 4 respectively. Consolidation of sectors may be needed again to consolidate sectors X+4, X+5, X+6 and X+7 to a single page. Such consolidation of sectors takes time during which host data may not be written. After the second consolidation of data to another erase block, erase block 1000 from which they are copied is marked as obsolete and may subsequently be erased.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method with multi-stream updating, as taught by Smith into the systems and method for adaptive data storage of Flynn, in order to prevent corruption of data of a first page during programming of a subsequent page when programming a group of multi-level cells. 

Regarding claims 2, 13 and 19, Flynn teaches wherein the command input controller is configured to provide the memory device with a program command for storing data that is read in 
Regarding claim 3, Flynn teaches wherein the read sequence determinator is configured to determine the read sequence depending on whether read operations on the valid data chunks are simultaneously performed ([0182]: The read sequence module 663 may be configured to determine which portions of the buffer 251 comprise valid data (based on the logical-to-physical translation information, OOS metadata, and so on), and may reorder and/or mask the contents of the read buffer 251 to generate a sequence of ECC codewords 620 comprising the requested data.).

Allowable Subject Matter
Claims 4-11, 14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135